Exhibit 10.1

 

AMENDMENT

 

TO

 

OFFER LETTER

 

This Amendment to Offer Letter (the “Amendment”) is dated as of the 16th day of
June, 2016 (the “Effective Date”) by and between RELMADA THERAPEUTICS, Inc.
(“Relmada”), and Michael Becker (“Employee”). Capitalized terms use but not
defined in this Amendment shall have the meaning ascribed in the Offer Letter
(as herein defined).

 

R E C I T A L S

  

WHEREAS, Relmada and Employee entered into that certain Offer Letter (the “Offer
Letter”), dated October 14, 2014; and

 

WHEREAS, Relmada and Employee desire to amend the Offer Letter as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Relmada and Employee agree as follows:

 

1.      The Offer Letter is hereby amended as follows:

 

(a) Section 7(b). “At-Will Employment and Termination of Employment” shall be
deleted and replaced as follows:

 

“(b) Upon Termination for cause you shall be immediately paid all accrued
salary, bonuses, incentive compensation to the extent earned, vested deferred
compensation pension plan and profit sharing plan benefits, which will he paid
in accordance with the applicable plan, and accrued vacation pay, all to the
date of termination. In the event of termination other than for cause, you will
be entitled to severance equal to six months of base salary and health benefits.
For the avoidance of doubt, if you are terminated for cause, you shall not be
entitled to any severance payments or health benefits.”

 

2.      Full Force And Effect and Ratification. Any and all of the terms and
provisions of the Offer Letter shall, except as expressly amended and modified
hereby, remain in full force and effect. The Offer Letter, as amended pursuant
to this Amendment, is hereby ratified by Relmada and Employee. From and after
the date hereof, references to the Offer Letter shall be deemed to include this
Amendment.

 

3.      Conflicts. In the event that any of the provisions of this Amendment
conflict with the provisions of the Contract, the provisions of this Amendment
shall govern and control.

 

4.      Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
respect to its principles of conflict of law.

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Effective Date.

 

  RELMADA THERAPEUTICS, INC.         By: /s/ Sergio Traversa
                                                                                   
  Name:  Sergio Traversa     Title:    Chief Executive Officer         By:   /s/
Michael Becker
                                                                              
Michael Becker

 

 

 

2



 

 